OPINION OF THE COURT
FLAHERTY, Justice.
Appellant Matthew Swint was convicted in the Court of Common Pleas of Philadelphia of murder of the first degree and aggravated assault. Appellant took a direct appeal to this Court, whereupon we remanded for further factual determinations. Commonwealth v. Swint, 488 Pa. 279, 412 A.2d 507 (1980). Appellant asserts a denial of his Sixth Amendment right to effective assistance of counsel in that counsel failed to object to commencement of trial beyond the period prescribed by Rule 1100(e).
After a thorough review of the briefs and the record we hold appellant was not denied effective assistance of counsel at trial, and, therefore, we affirm.
Judgment of sentence affirmed.
ROBERTS, J., filed a dissenting opinion.